

Exhibit 10(eeee)




FPIC Insurance Group, Inc.




Executive Incentive
Compensation Plan






2005 Implementation Guide




--------------------------------------------------------------------------------



Executive Incentive Compensation Plan


Introduction
Linking compensation to corporate strategy and performance is a challenge facing
every business. As officers of the organization, it is critically important that
the key strategies necessary to achieving the organization’s objectives are
identified, measured and rewarded. This plan will provide an additional measure
of linkage to our corporate strategy.


Plan Description
Under this plan, the Budget and Compensation Committee of the holding company
board will establish performance measures and goal weightings for each year
based on synergies and desired focus. The performance measures will be both
quantitative and qualitative in nature.


Corporate financial measures will be based on corporate relevant metrics and
operating subsidiary (SBU) measures will be based on SBU relevant metrics. SBU’s
with a high degree of synergy will have goals weighted more toward overall
corporate performance, and those with a lower degree will be weighted more
towards individual SBU performance. Each participant will be measured on both
business and individual performance.


[The Budget and Compensation Committee will consider, as appropriate, business
and individual performance weightings.]


Specific targets will be established on an annual basis for each performance
component and will be evaluated on a sliding scale ranging from 50% of the bonus
opportunity to 150% of the bonus opportunity. Any measure falling below the 50%
level will reduce the related bonus opportunity to 0%.


Individual performance expectations will also be measured and an individual
performance factor assigned. To facilitate the evaluation process, an Executive
Performance Appraisal process will be utilized. Each officer will be evaluated
based on individual performance objectives, as well as common core competencies.
The performance appraisal should support the individual performance factor
assigned.


At the discretion of the holding company CEO, an individual who achieves results
far beyond expectations may be awarded an individual performance factor in
excess of 150%. The sponsoring business leader must submit a formal request
documenting the specific results, how the Company was benefited and the
requested award. It is understood that such awards must be based on truly
exemplary performance above and beyond that already comprehended within the plan
(e.g., up to 150%) and, thus, will be few in number.


2005 Corporate Targets
Targets are separated into financial and strategic. Financial targets represent
the key expectations with respect to operating performance of the Company.
Strategic targets are those projects, initiatives and actions that have been
identified as critical to the continued success of the organization. The
strategic targets will carry a combined weight of 40% for the officers of the
holding company. For officers of the Company’s operating subsidiaries, the
corporate component will be comprised only of financial targets.


[The Budget and Compensation Committee will annually approve the appropriate
corporate targets and weightings.]


The applicable bonus will be based on the actual results achieved.



--------------------------------------------------------------------------------


2005 Subsidiary Targets
The target weightings are based on the importance of each individual target to
the organization’s success.


[The Budget and Compensation Committee will annually approve the appropriate
operating subsidiary targets and weightings.]


Other Events
The financial targets provided herein are for the year 2005. The evaluation of
actual performance will take into account extraordinary and unanticipated
developments during the year (e.g., significant adverse development on prior
years).


Implementation and Timing
The plan will be implemented for the year 2005 and will be administered at the
holding company. The operating subsidiaries are responsible for establishing
individual bonus targets for each officer and promptly notifying the holding
company of any changes, additions or deletions. Additionally, individual
performance ratings are due from each subsidiary by the end of each year. Once
the final operating results and individual performance ratings are compiled,
2005 bonuses will be calculated and presented to the Board of Directors of FPIC
for approval. The resulting approved bonuses will be funded and paid at each
operating subsidiary and will be paid on or before March 15th of the following
year. Pro-forma bonus results should be calculated and accruals revised
throughout the year, as necessary.


For 2006 and beyond, the financial targets will initially be set by the holding
company as part of the fall planning process, with each operating subsidiary’s
plans measured against these expectations. The resulting agreed-upon plan will
then determine the level of bonuses available. Stated differently, if the
holding company requires a certain target and the subsidiary plan provides a
lower target, then the bonus opportunity will be adjusted accordingly.
